Case 16-01516   Doc 219   Filed 01/22/19 Entered 01/22/19 10:04:43   Desc Main
                           Document     Page 1 of 9
Case 16-01516   Doc 219   Filed 01/22/19 Entered 01/22/19 10:04:43   Desc Main
                           Document     Page 2 of 9
Case 16-01516   Doc 219   Filed 01/22/19 Entered 01/22/19 10:04:43   Desc Main
                           Document     Page 3 of 9
Case 16-01516   Doc 219   Filed 01/22/19 Entered 01/22/19 10:04:43   Desc Main
                           Document     Page 4 of 9
Case 16-01516   Doc 219   Filed 01/22/19 Entered 01/22/19 10:04:43   Desc Main
                           Document     Page 5 of 9
Case 16-01516   Doc 219   Filed 01/22/19 Entered 01/22/19 10:04:43   Desc Main
                           Document     Page 6 of 9
Case 16-01516   Doc 219   Filed 01/22/19 Entered 01/22/19 10:04:43   Desc Main
                           Document     Page 7 of 9
Case 16-01516   Doc 219   Filed 01/22/19 Entered 01/22/19 10:04:43   Desc Main
                           Document     Page 8 of 9
Case 16-01516   Doc 219   Filed 01/22/19 Entered 01/22/19 10:04:43   Desc Main
                           Document     Page 9 of 9
